DETAILED ACTION
Claim(s) 1-20 are presented for examination. 
Claims 1, 8 and 14 are amended.
Claims 3, 10 and 16 remain canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 16th, 2022 was filed after the mailing date of the Final office action on January 20th, 2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
Response to Amendment
Applicant’s amendments filed March 16th, 2022 do not place the claims in condition for allowance since previously cited prior art by “Kung” still disclose at least the amended part of the claims as indicated below. 

Claims 1, 8 and 14 are amended to remove a previously cited limitation (i.e. “...amount of resources ...”) in line 9. Since this specific limitation was one of of three limitations that were previously rejected in the Final office action, it introduces new issues which require additional consideration and/or search.


Response to Arguments
Applicant’s arguments (see remarks pages 6-10 of 11) filed March 16th, 2022 with respect to rejection of claim(s) 1, 2, 4-9, 11-15 and 17-20 under 35 U.S.C. § 102 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claims 1, 8 and 14 the applicant argued that, Kung does not disclose or suggest, at least, to transmit or receive "a configuration... of at least one supported sidelink buffer status report format to include different information to be reported for requesting sidelink resource allocation, wherein the different information to be reported comprises at least one of desired modulation and coding scheme or channel state information," as recited in claims 1, 8, and 14. [Remarks, page 8 of 11].

	In response to applicant’s argument, the examiner respectfully disagrees with the above argument(s).

	Kung et al. (US 2020/0229198 A1) pg. 2, ¶58 lines 1-9 discloses as follows:

	[58] The coded data for each data stream may be multiplexed with pilot data using OFDM techniques. The pilot data is typically a known data pattern that is processed in a known manner and may be used at the receiver system to estimate the channel response. The multiplexed pilot and coded data for each data stream is then modulated (i.e., symbol mapped) based on a particular modulation scheme (e.g., BPSK, QPSK, M-PSK, or M-QAM) selected for that data stream to provide modulation symbols.

	Therefore a case of anticipation is established by “Kung” under 35 U.S.C. § 102 for teaching each and every limitation of the claim(s). However, further consideration and/or search is required.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469